Opinion of the Court

SULLIVAN, Judge:
On January 7 and 8, 1986, the accused was tried by military judge sitting alone as a general court-martial, convened by the Commander, Eighth Coast Guard District, at Tyndall Air Force Base, Florida. Pursuant to his pleas, he was found guilty of disobedience of an order of a superior officer and willfully hazarding a vessel, in violation of Articles 90 and 110, Uniform Code of Military Justice, 10 USC §§ 890 and 910, respectively. He was sentenced to a bad-conduct discharge, confinement for 30 months, total forfeitures, and reduction to the lowest enlisted grade. Pursuant to a pretrial agreement, the convening authority approved the sentence as adjudged, except for confinement exceeding 16 months. The Court of Military Review (3-2) set aside the findings of guilty for the Article 90 offense and affirmed the findings of guilty for the Article 110 offense. Reassessing the sentence, that court approved only so much of the sentence as included confinement for 16 months. 26 MJ 859 (1988) (en banc).
Pursuant to Article 67(b)(2), UCMJ, 10 USC § 867(b)(2), this case was certified, requesting our review of the following two questions:
I
WHETHER THE COURT OF MILITARY REVIEW ERRED AS A’MATTER OF LAW BY HOLDING THAT THE COMMANDING OFFICER’S ORDER TO THE ACCUSED, NOT TO CONSUME ALCOHOL DURING THE SHIP’S INPORT VISIT, WAS AN ILLEGAL AND UNENFORCEABLE ORDER.
II
WHETHER, EVEN ASSUMING THAT THE CONVICTION FOR VIOLATION OF THE ORDER NOT TO DRINK WAS PROPERLY SET ASIDE, THE COURT OF MILITARY REVIEW ABUSED ITS DISCRETION BY REASSESSING THE SENTENCE WHERE ONE CAN BE HIGHLY CONFIDENT THAT THE SET ASIDE OFFENSE PLAYED NO APPRECIABLE ROLE IN THE DETERMINATION OF THE SENTENCE IN LIGHT OF THE OVERRIDING SERIOUSNESS OF HIS OTHER OFFENSE— THAT OF WILLFULLY SETTING FIRE TO A U.S. NAVAL VESSEL.
We find no error in the holding below that in this case the order not to consume alcohol was illegal. See United States v. Noyd, 18 USCMA 483, 489, 40 CMR 195, 201 (1969), citing United States v. Voorhees, 4 USCMA 509, 16 CMR 83 (1954). Moreover, we find no abuse of discretion by the court below in its reassessment of the sentence. See generally United States v. Duke, 5 MJ 71 (CMA 1978).
The Court of Military Review found the following facts:
Seaman Roach had been a crew member of the USCGC DEPENDABLE (WMEC 626) from October 1984. In early 1985 he was counselled on at least three occasions resulting from his returning to the ship in an intoxicated condition. A service record entry (Page 7 Administrative Remarks entry) in February 1985 advised him that his conduct to date was considered to be his first alcohol related incident, and advised Seaman Roach that a second incident would be grounds for separation under the provisions of Chapter 20 of the Coast Guard Personnel Manual. In April of 1985 he was screened by the Counseling and Assistance Center (CAAC) at the Naval Air Station Pensacola, Florida to evaluate the extent of his alcohol abuse. As a result, it was recommended that he attend mandatory Alcoholics Anonymous meetings (which, as far as can be ascertained by the record, he did not attend). *35He was placed on a supervised antabuse program, and he subsequently attended Level II Substance Abuse counseling from 3 to 28 June, which reportedly resulted in improvement in his performance and attitude (page 7 Service Record entry on 17 July 1985). In August of 1985, while the DEPENDABLE was in Key West, Florida, Seaman Roach was arrested by civil authorities in connection with his consumption of alcohol, an incident which involved Roach’s assault on a police officer. Another page 7, Service Record entry on 17 August advised him that his actions in Key West violated his Alcohol Abuse Aftercare Plan, were considered his second “alcohol incident”, and that because he had not shown he was “making a sincere effort to overcome ... [his] alcohol abuse problem” he was therefore being recommended for discharge.
Seaman Roach subsequently absented himself from the ship without authority from 13 September 1985 until 17 September 1985. He returned to the ship after a telephone conversation between the commanding officer and Seaman Roach’s father. He accompanied the vessel on its next patrol. It was anticipated that a message authorizing his discharge would be received during the course of that patrol. On 30 September 1985, while on patrol, the commanding officer awarded Seaman Roach 30 days restriction, and 5 days extra duty for the above mentioned absence without leave. The commanding officer suspended the restriction for 3 months, and told Seaman Roach that he would be permitted to go on liberty during the forthcoming one night patrol layover in Key West, Florida, but that he was not to consume alcohol. The record is not clear whether this order was given during the Mast Proceedings or some time thereafter. The DEPENDABLE arrived in Key West on 8 October 1985. Seaman Roach went on liberty and consumed alcohol during the afternoon and evening. He returned to the ship shortly after midnight on 9 October 1985 and set fire to the paint locker which contained numerous inflammable contents. Within minutes Seaman Roach inquired of another crew member whether the latter smelled smoke. They then proceeded to alert the persons on board and sounded the alarm. The fire was eventually extinguished with relatively minor damage (approximately $1100) having been incurred. DEPENDABLE’S resumption of patrol was slightly delayed. The message authorizing Seaman Roach’s administrative discharge was received by the commanding officer later on the same day the fire was set, 9 October 1985.
26 MJ at 860-61.
I
The question we must first address is whether the Court of Military Review was correct in holding the challenged order was illegal and not a proper subject for prosecution under Article 90.1 We note that it reached such a conclusion utilizing alternative rationales. First, it held that there were no circumstances tending to show a valid military need for the order to the accused not to consume alcohol. See United States v. Wilson, 12 USCMA 165, 30 CMR 165 (1961). Cf. United States v. Manos, 17 USCMA 10, 37 CMR 274 (1967). This rationale, although dwelt upon by the dissenting opinion of Judge Cox, is not determinative in the resolution of this case.2 Second, and decisive to this case, *36the Court of Military Review held that the order of the ship’s commanding officer violated regulations of the Commandant of the Coast Guard under the circumstances of this case. United States v. Austin, 27 MJ 227, 229 (CMA 1988); United States v. Lenox, 21 USCMA 314, 45 CMR 88 (1972); United States v. Stewart, 20 USCMA 272, 276 n. 1, 43 CMR 112, 116 n. 1 (1971); United States v. Noyd, supra. We defer to this service court’s construction of its own regulations and, accordingly, hold on this basis alone that the challenged order was illegal and unenforceable at a court-martial. See generally Art. 20, Coast Guard Personnel Manual (COMDTINST M1000-6) (Change 3 et seq.) (1982)
In reaching this holding, we note that the court below, which has special factfinding power, Art. 66(c), UCMJ, 10 USC § 866(c), found that the accused was an alcoholic and known to be such by his command prior to issuance of the challenged order. Moreover, it found that the accused was given liberty in this port city, the scene of his previous drunken spree, and left unsupervised in this environment. Finally, it found that a regulatory program for treatment of an alcoholic existed in the Coast Guard and that the challenged order constituted “an unjust and unreasonable mechanism to achieve the commanding officer’s goals” under this program. 26 MJ at 865. The Government has proffered no substantial reason3 for rejecting these findings of fact and law. Accordingly, the court’s ultimate conclusion need not be disturbed.
II
Next, we are asked whether the Coast Guard Court of Military Review abused its discretion in setting aside the punitive discharge. In disapproving this discharge that court acted pursuant to its power under Article 66(e). In relevant part, this Article reads:
(c) In a case referred to it, the Court of Military Review may act only with respect to the findings and sentence as approved by the convening authority. It may affirm only such findings of guilty and the sentence or such part or amount of the sentence, as it finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record, it may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.
This broad grant of power by Congress to the Courts of Military Review provides little room for further review by this Court. See generally United States v. Duke, 5 MJ at 72-73. Moreover, setting aside one of two findings of guilty against the accused constitutes an additional basis in the record for its action. See United States v. Sales, 22 MJ 305 (CMA 1986). Accordingly, we cannot say the Court of Military Review’s action was “an obvious miscarriage of justice.” See United States v. Olinger, 12 MJ 458, 461 (CMA 1982).
*37Government counsel also relies on this Court’s opinion in United States v. Burris, 21 MJ 140 (CMA 1985), for the proposition that “Courts of Military Review should not be found in the position of reinterpreting facts and substituting their judgment for that of the trial court.” Such reliance is misplaced. Burris involved an Article 62, UCMJ, 10 USC § 862, appeal, in which the Court of Military Review was called upon to review “matters of law” only. Id. at 143. Roach’s case was reviewed under Article 66, which, as the quoted passage above states, permits the Coast Guard Court of Military Review to approve only such sentence as the evidence of record permits.
Finally, appellate government counsel impliedly urges this Court to consider the amount of back pay and allowances the accused will receive as a result of the Court of Military Review’s sentence action. He directly asserts that the court below should have considered this factor in its sentence reassessment. First, we note that this is a court of law and introduction of such a consideration for the first time before us is most inappropriate. Art. 67(d). Secondly, with respect to the Court of Military Review, we note that the Government’s affidavit was not submitted to that court and, accordingly, it is a matter outside the record of trial and its allied papers. Cf. United States v. Healy, 26 MJ 394 (CMA 1988). Accordingly, this argument has not influenced our legal judgment in this appeal.
We answer both certified questions in the negative.
The decision of the United States Coast Guard Court of Military Review is affirmed.
Chief Judge EVERETT concurs.

. Article 90-Assaulting or willfully disobeying superior commissioned officer
Any person subject to this chapter who—
******
(2) Willfully disobeys a lawful command of his superior commissioned officer; shall be punished, if the offense is committed in time of war, by death or such other punishment as a court-martial may direct, and if the offense is committed at any other time, by such punishment, other than death, as a court-martial may direct.
(Emphasis added.)


. Our Brother in dissent makes some valid and totally acceptable points on the military’s mortal combat against drug and alcohol abuse. However, his dissent is focused solely on this first stated ground of the decision of the court below (the "military purpose” aspect of the or*36der at bar). The holding today by the majority in this case does not hinge on whether drugs or alcohol can be controlled in the military by orders of a commander because we do believe that an appropriate military order can be used to control alcohol or drug abuse. What is at issue in this case, however, is whether an order found to be incorrect in law and fact by the Court of Military Review using its Article 66(c), UCMJ, 10 USC § 866(c), power can be upheld on appeal by this Court. The majority opinion simply holds that the court below properly exercised its Article 66 power in this case.
What has possibly misled the dissent in this case is leadership, not law. It is a failure of leadership for a commanding officer to issue an order contrary to a superior officer’s published orders (the Commandant’s Personnel Manual). Such an order (found to be in violation of the Commandant’s Personnel Manual) can put a subordinate at an unjustified risk of disobedience and sends a message of non-uniform justice throughout the Coast Guard (especially to those personnel whose commanders follow the regulatory requirements of the Commandant). Law, not leadership, however, is the core of court-martial justice.


. The suggestion of appellate government counsel that the Coast Guard program for alcoholics abandons relapsed alcoholics who are being processed for discharge is unsupported.